Opinion by
Keefe, J.
When this case was called for trial counsel for plaintiff stated that the question of allowance involved was one that was within the jurisdiction of the Secretary of the Treasury rather than that of the U. S. Customs Court. A motion was made to dismiss the protest without prejudice, with the consent of Government counsel. This motion was granted by the judge sitting on circuit. When the case, under the rules of this court, regularly came before the Third Division for decision it was found that the entry was liquidated July 31, 1942, and the protest was not filed with the collector until September 30, 1942. In view of section 514 and the fact that the protest was filed 61 days after liquidation, the protest was dismissed as untimely.